United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 02-3587/3590
                                  ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeals from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Jym Jenine Butcher Bennett,             *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: May 7, 2003

                              Filed: May 19, 2003
                                   ___________

Before WOLLMAN, BYE, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      Jym Jenine Bennett pleaded guilty to aiding and abetting the distribution of
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B), and 18 U.S.C. § 2,
and conspiring to defraud the government, in violation of 18 U.S.C. § 286. At a
consolidated sentencing hearing, the district court1 denied Bennett’s request for an
acceptance-of-responsibility reduction and sentenced her to concurrent terms of 120



      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
months’ imprisonment, 5 years’ supervised release, and $56,385 restitution, to be paid
jointly and severally with her codefendant.

       In this consolidated appeal, Bennett’s counsel has moved to withdraw and has
filed a brief under Anders v. California, 386 U.S. 738 (1967), questioning whether
the district court erred in denying the acceptance-of-responsibility reduction and in
ordering the restitution.

       Having carefully reviewed the record, we conclude the district court did not
clearly err in denying the acceptance-of-responsibility reduction, given its finding that
Bennett belatedly reported a post-plea arrest to pretrial services. See United States
v. Ervasti, 201 F.3d 1029, 1043 (8th Cir. 2000) (standard of review); United States
v. Ceccarani, 98 F.3d 126, 130-31 (3d Cir. 1996), cert. denied, 519 U.S. 1155 (1997).
Further, the court did not plainly err in ordering restitution. See U.S.S.G.
§ 5E1.1(a)(1) (1995) (requiring restitution); United States v. Riebold, 135 F.3d 1226,
1231 (8th Cir.) (plain-error review where defendant fails to object to restitution order
at sentencing), cert. denied, 524 U.S. 944 (1998); see also United States v. Manzer,
69 F.3d 222, 229 (8th Cir. 1995) (restitution may be ordered even though defendant
is indigent at time of sentencing). We have reviewed the record independently
pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous
issues. Accordingly, the judgment is affirmed. We grant counsel’s motion to
withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-